Citation Nr: 9904780	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, claimed as 
secondary to service-connected rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This appeal arises from a March 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for coronary 
artery disease, status post coronary artery bypass graft.  
The Board of Veterans' Appeals (Board) remanded the case in 
September 1996 and in October 1997, for further development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During his service, the veteran was diagnosed with 
rheumatic fever with cardiac manifestations.

3.  The veteran was diagnosed with coronary artery disease 
many years after service.

4.  The greater weight of the medical evidence indicates that 
the veteran's rheumatic fever did not produce significant 
permanent damage to the veteran's heart valves.


CONCLUSION OF LAW

The veteran's current coronary artery disease, status post 
coronary artery bypass graft, was neither incurred in nor 
aggravated by service; nor is that disease proximately due to 
or the result of service-connected rheumatic fever.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 4.101 
(1997); 38 C.F.R. §§ 3.303, 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for his current 
heart condition, which has been diagnosed as coronary artery 
disease, arteriosclerosis, and hypertension.  In January 
1993, he underwent quintuple bypass graft surgery.  The 
veteran contends that his current heart condition is the 
result of rheumatic fever that he had during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

As the veteran attributes his current heart disorders to 
rheumatic fever during service, the Board must consider what 
role, if any, the former 38 C.F.R. § 4.101(1997) should play 
in the analysis of this case.  That regulation specifically 
addressed issues related to residuals of rheumatic fever, 
including heart disease claimed as secondary to rheumatic 
fever.  Effective January 12, 1998, 38 C.F.R. § 4.101 was 
removed from the Code of Federal Regulations.  Nonetheless, 
that section was effective during the pendency of this 
appeal.  Where the law changes after a claim has been filed 
or reopened, but before the administrative or judicial 
process has been concluded, the version of the law most 
favorable to the veteran will apply, unless the law provides 
otherwise.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
The Board concludes that the regulations with the former 
38 C.F.R. § 4.101 included are more favorable to the 
veteran's claim than the current regulations without that 
section.  Therefore, the Board will take the former 38 C.F.R. 
§ 4.101 into account in adjudicating this claim.  The 
provisions of that section that are pertinent to this case 
provide:


Rheumatic fever is an acute infectious 
disease, affecting the structures about 
the joints (though without permanent bone 
damage) and, frequently, the endocardium. 
. . . The disease tends to recur, and 
serious heart trouble may follow the 
first or a subsequent attack. . . . With 
acute rheumatic fever in service, perhaps 
without manifest damage to the heart, a 
subsequent recurrence of the infection, 
should be accepted as service connected. 
. . . With a history of rheumatic fever 
in service, an aortic insufficiency 
manifest some years later without other 
cause shown may be service connected.  
The subsequent progress of rheumatic 
heart disease, and the effect of 
superimposed arteriosclerotic or 
hypertensive changes cannot usually be 
satisfactorily disassociated or separated 
so as to permit differential service 
connection.  It is for this reason, in 
part, that great insistence is placed 
upon ascertainment of the service-
connected disease as a true pathological 
entity.

38 C.F.R. § 4.101 (1997).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).


The veteran's service medical records reported that the 
veteran had rheumatic fever with cardiac manifestations.  
Rheumatic heart disease was diagnosed on VA medical 
examination in May 1978.  VA and private medical records 
provide a current diagnosis of heart disease.  In light of 
the regulatory discussion at 38 C.F.R. § 4.101 regarding 
rheumatic fever residuals, the Board finds that the evidence 
is sufficient to form a plausible, well grounded claim for 
service connection for heart disease secondary to rheumatic 
fever.  In addition, the Board is satisfied that all facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

The veteran's service medical records indicated that the 
veteran was treated beginning in July 1945 for rheumatic 
fever, described as acute and moderately severe.  The 
manifestations of his rheumatic fever included fever, 
myocarditis, endocarditis, and swelling of joints, with 
particular swelling and pain in the right wrist and thumb 
joints.  During the same period, the veteran was also treated 
for tuberculosis.  Treatment notes indicated that the 
rheumatic fever was considered to be inactive by September 
1945.  In January 1946, the veteran was discharged from 
service due to disability residual to rheumatic fever.

In January 1959, the veteran received VA inpatient treatment 
for chest pain.  The treating physician reported the opinion 
that the veteran had not had a myocardial infarction, and 
that there was no evidence of rheumatic heart disease at that 
time.  Private medical records dated in November 1976 
indicated that the veteran had diagnoses of hypertension, 
diabetes, rheumatoid arthritis, and osteoarthritis.  In May 
1977, the report of an electrocardiogram performed at a 
private facility revealed changes suggestive of probably old 
posterior surface scarring, with no acute changes, and a 
borderline first degree heart block.  The report of a VA 
examination in May 1978 included a diagnosis of rheumatic 
heart disease, with no evidence of coronary artery disease.


In March 1988, VA examination notes indicated that the 
veteran was undergoing an echocardiogram to look for evidence 
of rheumatic heart disease.  "What is needed," the 
physician ordering the test wrote, "is evidence of any sign 
of rheumatic valvular defect, anatomic or functional."  The 
report of an echocardiogram performed in April 1988 indicated 
mildly thick aortic and mitral valves, with normal opening.  
Doppler studies showed no aortic or mitral stenosis or 
regurgitation, while another form of testing suggested mild 
mitral regurgitation.  In July 1990 clinical notes, a VA 
physician wrote that the April 1988 echocardiogram had shown 
mildly thickened valves, but no stenosis or regurgitation of 
significance.  The physician therefore concluded that the 
veteran's rheumatic heart disease was minimal, without 
functional impairment.

In January 1993, the veteran had quintuple bypass graft 
surgery.  Treatment records provided a diagnosis of coronary 
arteriosclerosis.  The report from a cardiac catheterization 
performed before the bypass surgery provided a detailed 
description of the condition of the heart and the major 
cardiac blood vessels.  The 1993 treatment records provided 
no finding that the veteran had any valve disorder or any 
other heart damage or disorder that was thought to be 
attributable to rheumatic fever.

Pursuant to an October 1997 remand by the Board, a VA 
physician reviewed the veteran's claims file and examined the 
veteran in December 1997.  The examining physician provided 
the following diagnoses and opinion:

1.  Coronary artery disease, status post 
coronary artery bypass grafting 1993, 
currently stable.

2.  History of rheumatic fever 1945.  No 
clinical evidence of valvular disease at 
present.  In my view, there is no 
relationship between diagnosis #2 and 
diagnosis #1.

The medical records indicated that the veteran's rheumatic 
fever during service had some cardiac manifestations.  There 
is conflicting evidence regarding the relationship, if any, 
between the veteran's service-connected rheumatic fever and 
his current heart disorder.  Physicians expressed that 
anatomic or functional defects of the heart valves were the 
signs of heart disorder due to rheumatic heart disease.  
While some physicians noted evidence of possible slight valve 
disorders, others found that there were no significant valve 
disorders or no valve disorders at all.  Significantly, a 
detailed report of a catheterization in 1993, which described 
the condition of the heart valves, did not find valve 
disorders.  The VA physician who examined the veteran in 1997 
concluded that his coronary artery disease was not related to 
his rheumatic fever.  The Board considers that opinion to be 
of somewhat increased probative weight because that physician 
reviewed the veteran's claims file.  Even taking into account 
the regulatory language at 38 C.F.R. § 4.101, which asserts 
the difficulty of separating the effects of rheumatic heart 
disease and other heart disorders, the Board finds that the 
greater weight, or preponderance, of the evidence is against 
a finding that the veteran's rheumatic fever caused or 
proximately caused his current heart disorder, which has been 
diagnosed as coronary artery disease.  Because the positive 
and negative evidence is not in approximate balance, the 
benefit of the doubt under 38 U.S.C.A. § 5107(b) (West 1991) 
is not applicable.  The veteran's claim is denied.


ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

